DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 06/08/2022 and Applicant’s request for reconsideration of application 15/260707 filed 06/08/2022.
Claims 1-4, 6, 8, 10-19, and 21 have been examined with this office action.

Claim Interpretation Based on Specification
transaction request message – 
[0025] The disclosed embodiments recognize that electronic messages such as incoming messages from market participants, i.e., "outright" messages, e.g., trade order messages, etc., are sent from client devices associated with market participants, or their representatives, to an electronic trading or market system. For example, a market participant may submit an electronic message to the electronic trading system that includes an associated specific action to be undertaken by the electronic trading system, such as entering a new trade order into the market or modifying an existing order in the market. In one embodiment, if a participant wishes to modify a previously sent request, e.g., a prior order which has not yet been processed or traded, they may send a request message comprising a request to modify the prior request. 

[00186] The disclosed embodiments may be implemented in a data transaction processing system that processes data items or objects. Customer or user devices (e.g., computers) may submit electronic data transaction request messages, e.g., inbound messages, to the data transaction processing system over a data communication network. The electronic data transaction request messages may include, for example, transaction matching parameters, such as instructions and/or values, for processing the data transaction request messages within the data transaction processing system. The instructions may be to perform transactions, e.g., buy or sell a quantity of a product at a given value. Products, e.g., financial instruments, or order books representing the state of an electronic marketplace for a product, may be represented as data objects within the exchange computing system. The instructions may also be conditional, e.g., buy or sell a quantity of a product at a given value if a trade for the product is executed at some other reference value. The data transaction processing system may include a specifically configured matching processor that matches, e.g., automatically, electronic data transaction request messages for the same one of the data items. The specifically configured  matching processor may match electronic data transaction request messages based on multiple transaction matching parameters from the different client computers. The specifically configured matching processor may additionally generate information reported to data recipient computing systems via outbound messages published via one or more data feeds”. 

latency – 
[0011] The transaction processing system latency may refer to the latency experienced by a message before being processed, e.g., matched. Or, the transaction processing system latency may refer to the latency that a message will experience, e.g., based on other previously received messages waiting to be processed, before being processed, e.g., matched.”. [0199] Messages from the pre-match queue may enter the match component 406 sequentially and may be processed sequentially. In one regard, the pre-transaction queue, e.g., the pre-match queue, may be considered to be a buffer or waiting spot for messages before they can enter and be processed by the transaction component, e.g., the match component. The match component matches orders, and the time a messages spends being processed by the match component can vary, depending on the contents of the message and resting orders on the book. Thus, newly received messages wait in the pre-transaction queue until the match component is ready to process those messages.”

Thus, the latency is a measure of the time required to match received transactions.

latency parameter – 
[00189] An exchange computing system, such as one implemented by the CME, may include a latency detection system which determines the latency experienced by a message and cancels messages from the exchange computing system if the latency exceeds a predetermined latency threshold. The latency threshold may be a latency parameter specified by a user of the exchange computing system, e.g., the latency parameter for a message may be specified by the submitter of the message. 

a defined expiration – 
[00162] … For example, for a financial product, such as a futures contract, having a future expiration date, the match engine may match incoming orders according to one algorithm when the remaining time to expiration is above a threshold, recognizing that during this portion of the life of the contract, the market for this product is likely to have high volatility. However, as the remaining time to expiration decreases, volatility may decrease.  Accordingly, when the remaining time to expiration falls below the threshold, the match engine switches to a different match algorithm which may be designed to encourage trading relative to the declining trading volatility…. 

Thus, the defined expiration refers to an abstract idea involving futures contracts.

pointers – 
[00194] Although the embodiments are disclosed as being implemented in queues, it should be understood that different data structures, such as for example linked lists or trees, may also be used. Although the application contemplates using queue data structures for storing messages in a memory, the implementation may involve additional pointers, i.e., memory address pointers, or linking to other data structures. Thus, in one embodiment, each incoming message may be stored at an identifiable memory address. The transaction processing components can traverse messages in order by pointing to and retrieving different messages from the different memories. Thus, messages that may be depicted sequentially in queues, e.g., in Fig. 4 below, may actually be stored in memory in disparate locations. The software programs implementing the transaction processing may retrieve and process messages in sequence from the various disparate (e.g., random) locations. 

[00291] The method 600 may be implemented in a data transaction processing system such as an exchange computing system implementing queues and/or pointers as described above.  The associating of times with an electronic data transaction request message may be based on whether a pointer indicating a memory address for an electronic data transaction request message is indicating a memory address that is currently being processed, or is the next message to be processed, by the transaction component of the data transaction processing system, e.g., a matching processor of an exchange computing system.

The examiner notes that these are the only mention of pointers in the specification. Thus, the specification indicates, at a high level of generality, that queues and/or pointers can used to identify stored data (messages). The examiner takes the position that this is part of the abstract idea since it merely amounts to identifying stored data.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claims 1, 2, and 21. Applicant amended claims 1, 2, and 21 recite the limit (or an equivalent) "a time signal data processor that, upon the electronic data transaction request message receiver receiving the electronic data transaction request message, associates the first time with the stored electronic data transaction request message and associates the stored electronic data transaction request message with a memory address, wherein a pointer defining a sequence of attempting to match the stored electronic data transaction request message indicates the memory address that is the next electronic data transaction request message to be processed by the match component of the data transaction processing system; and 
	when the pointer defining the sequence of attempting to match the stored electronic data transaction request message is updated to point to the memory address of the stored electronic data transaction request message prior to an attempt to match the stored electronic data transaction request message by the match component, associates a second time with the stored electronic data transaction request message; and
a latency detector that:
determines a transaction processing system latency associated with the stored electronic data transaction request message based on a difference between the first and second times, wherein the transaction processing system latency includes the latency experienced by the electronic data transaction request message after being received by the data transaction request message receiver and when the pointer defining the sequence of attempting to match the stored electronic data transaction request message is updated to point to the memory address of the stored electronic data transaction request message prior to the attempt to match the stored electronic data transaction request message by the match component;
when the pointer defining the sequence of attempting to match the stored electronic data transaction request message is updated to point to the memory address prior to the attempt to match the stored electronic data transaction request message, compares the transaction processing system latency to the latency parameter;”. The specification only mentions the use of pointers in two paragraphs:

[00194] Although the embodiments are disclosed as being implemented in queues, it should be understood that different data structures, such as for example linked lists or trees, may also be used. Although the application contemplates using queue data structures for storing messages in a memory, the implementation may involve additional pointers, i.e., memory address pointers, or linking to other data structures. Thus, in one embodiment, each incoming message may be stored at an identifiable memory address. The transaction processing components can traverse messages in order by pointing to and retrieving different messages from the different memories. Thus, messages that may be depicted sequentially in queues, e.g., in Fig. 
4 below, may actually be stored in memory in disparate locations. The software programs implementing the transaction processing may retrieve and process messages in sequence from the various disparate (e.g., random) locations. 
[00291] The method 600 may be implemented in a data transaction processing system such as an exchange computing system implementing queues and/or pointers as described above. 
The associating of times with an electronic data transaction request message may be based on whether a pointer indicating a memory address for an electronic data transaction request message is indicating a memory address that is currently being processed, or is the next message to be processed, by the transaction component of the data transaction processing system, e.g., a matching processor of an exchange computing system. 

However, the cited paragraphs merely mentions the use of pointers without the implementation details of how the use of the pointer is used. Further, there is no indication that the pointers are “defining a sequence of attempting to match the stored electronic data transaction request message indicates the memory address that is the next electronic data transaction request message to be processed by the match component”.    
As such, the amended claims 1, 2, and 21 adds new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.
Claims 1, 2, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant introduces new matter to claims 1, 2, and 21. Applicant amended claims 1, 2, and 21 recite the limit (or an equivalent) "upon determining that the transaction processing system latency exceeds the latency parameter, automatically cancels the stored electronic data transaction request message, without regard to the defined expiration”. There is no support for the negative limitation. As such, the amended claims 1, 2, and 21 adds new matter as claimed and is rejected along with any claims which depend therefrom fail to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 1, 2, and 21 recite the claim limit involving a pointer “defining a sequence of attempting to match the stored electronic data transaction request message indicates the memory address that is the next electronic data transaction request message to be processed by the match component”.  The specification mentions the use of pointers. As is known in the software programming, pointers are used to point to memory locations. However, it is unclear what the underlined portion of the claim limit “defining a sequence of attempting to match the stored electronic data transaction request message indicates the memory address that is the next electronic data transaction request message to be processed by the match component” is attempting to claim.  As such, claims 1, 2, and 21 and any claims which depend therefrom are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-4, 6, 8, 10-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-4, 6, 8, 10-19, and 21 are directed to the abstract idea(s) of cancelation of financial transactions based on time delay (specification [0015]) as explained in detail below. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and 21 and all claims which depend from it are directed toward an system and independent claims 2 and all claims which depend from it are directed toward a method.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receives an data transaction request message at a first time and stores the data transaction request message in a pre-match queue, to await matching by a match component until a defined expiration, the data transaction request message including a request to perform a transaction, the defined expiration for the request to perform the transaction, and a latency parameter, wherein an amount of time any particular electronic data transaction request message spends in the pre-match queue is independent of any content and any characteristic of that particular electronic data transaction request message, and wherein unmatched orders from the pre-match queue are stored as resting orders outside the pre-match queue until defined expiration or match to a subsequent order in the pre-match queue;
	upon the data transaction request message receiver receiving the data transaction request message, associates the first time with the stored data transaction request message and associates the stored data transaction request message with a memory address, wherein a pointer defining a sequence of attempting to match the stored data transaction request message indicates the memory address that is the next data transaction request message to be processed by the match component of the data transaction processing system; and
	when the pointer defining the sequence of attempting to match the stored data transaction request message is updated to point to the memory address of the stored data transaction request message prior to an attempt to match the stored data transaction request message by the match component, associates a second time with the stored data transaction request message; and
	determines a transaction processing system latency associated with the stored data transaction request message based on a difference between the first and second times, wherein the transaction processing system latency includes the latency experienced by the data transaction request message after being received by the data transaction request message receiver and when the pointer defining the sequence of attempting to match the stored data transaction request message is updated to point to the memory address of the stored data transaction request message prior to the attempt to match the stored data transaction request message by the match component;
	when the pointer defining the sequence of attempting to match the stored data transaction request message is updated to point to the memory address prior to the attempt to match the stored data transaction request message, compares the transaction processing system latency to the latency parameter; and
	upon determining that the transaction processing system latency exceeds the latency parameter, cancels the stored data transaction request message to prevent the match component from processing the stored data transaction request message before the stored data transaction request message is matched by the match component, the match component not processing the canceled stored data transaction request message and the match component not evaluating whether the data transaction request message will cause a match by the match component”. 

Claim 2 comprises inter alia the functions or steps of “receiving at a first time, an data transaction request message, the data transaction request message including a request to perform a transaction, a defined expiration for the request to perform the transaction, and a latency parameter; 
	associating upon receiving the data transaction request message, the first time with the data transaction request message;
	storing the data transaction request message in a pre-match queue to await matching by a match component until the defined expiration, wherein an amount of time any particular electronic data transaction request message spends in the pre-match queue is independent of any content and any characteristic of that particular electronic data transaction request message, and wherein unmatched orders from the pre-match queue are stored as resting orders outside the pre-match queue until defined expiration or match to a subsequent order in the pre-match queue;
	associating the stored data transaction request message with a memory address, wherein a pointer defining a sequence of attempting to match the stored data transaction request message indicates a memory address that is the next data transaction request message to be processed;
	associating when the pointer defining the sequence of attempting to match the stored data transaction request message is updated to point to the memory address of the stored data transaction request message prior to an attempt to match the stored data transaction request message by the match component, a second time with the stored data transaction request message;
	determining a transaction processing system latency associated with the stored data transaction request message based on a difference between the first and second times, wherein the transaction processing system latency includes the latency by the data transaction request message after being received and when the pointer defining the sequence of attempting to match the stored data transaction request message is updated to point to the memory address prior to the attempt to match the stored data transaction request message by the match component;
	comparing when the pointer defining the sequence of attempting to match the stored data transaction request message is updated to point to the memory address of the stored data transaction request message prior to the attempt to match the stored data transaction request message, the transaction processing system latency to the latency parameter; and
	upon determining that the transaction processing system latency exceeds the latency parameter, canceling, by the processor and without regard to the defined expiration, the stored data transaction request message to prevent the match component from processing the stored data transaction request message before the stored data transaction request message is matched by the match component, the match component not processing the canceled stored data transaction request message and the match component not evaluating whether the data transaction request message will cause a match by the match component”.

Claim 21 comprises inter alia the functions or steps of “means for receiving, at a first time, an data transaction request  message, the data transaction request message including a request to perform a transaction, a defined expiration for the request to perform the transaction, and a latency parameter; means for associating, upon receiving the data transaction request message, the first time with the data transaction request message; 
means for storing the data transaction request message in a pre-match queue, stored in a memory, to await matching by a match component until the defined expiration, wherein an amount of time any particular electronic data transaction request message spends in the pre-match queue is independent of any content and any characteristic of that particular electronic data transaction request message, and wherein unmatched orders from the pre-match queue are stored as resting orders outside the pre-match queue until defined expiration or match to a subsequent order in the pre-match queue;
means for associating the stored data transaction request message with a memory address wherein a pointer defining a sequence of attempting to match the stored data transaction request message indicates a memory address that is the next data transaction request message to be processed by the transaction component of the data transaction processing system; means for associating, when the pointer defining the sequence of attempting to match the stored data transaction request message is updated to point to the memory address of the stored data transaction request message prior to an attempt to match the stored data transaction request message by the match component, a second time with the stored data transaction request message; means for determining a transaction processing system latency associated with the stored data transaction request message based on the difference between the first and second times, wherein the transaction processing system latency includes the latency experienced by the data transaction request message after being received and when the pointer defining the sequence of attempting to match the stored data transaction request message is updated to point to the memory address of the stored data transaction request message prior to the attempt to be matched; means for comparing, when the pointer defining the sequence of attempting to match the stored data transaction request message is updated to point to the  memory address of the stored data transaction request message prior to the attempt to match the stored data transaction request message, the transaction processing system latency to the latency parameter; and upon determining that the transaction processing system latency exceeds the 
latency parameter, means for canceling, without regard to the defined expiration, the stored data transaction request message to prevent the match component from processing the stored data transaction request message before the stored data transaction request message is matched by the match component, the match component not processing the canceled stored data transaction request message and the match component not evaluating whether the electronic data transaction request message will cause a match by the match component”. 
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Cancelation of financial transactions based on time delay is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, pointers, and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.
The other independent claims and dependent claims contain additional functional limits directed toward their functional objectives but do not include any additional elements that are sufficient to amount to significantly more than the judicial exception since the additional element when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional recited limitations in the dependent claims only refine the abstract idea(s) further.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0067] [0194] [0291] [0298-0328]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 3, 4, 6, 8, and 10-19, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract idea of cancelation of financial transactions based on time delay are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action.

Response to Arguments 
Applicant's arguments with regards to patent eligibility have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Interpretation (Pointers): The Examiner respectfully disagrees with Applicant’s arguments. The arguments presented with regard to claim interpretation of the use of pointers and the arguments presented with regard 35 USC § 112 involving pointer appear to contradict each other. Applicant argues that queues and pointers are used separately but then cites paragraph [00291]  which states that “The method 600 may be implemented in a data transaction processing system such as an exchange computing system implementing queues and/or pointers as described above”. The specification indicates, at a high level of generality, that queues and/or pointers can used to identify stored data (messages). However, there are no details in the specification as to the specific implementation details  of how a pointers are to be used within the present inventions.  

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 112(a) (new matter involving pointers): The Examiner respectfully disagrees with Applicant’s arguments. As mentioned in the response to arguments above, the specification indicates, at a high level of generality, that queues and/or pointers can used to identify stored data (messages). However, there are no details in the specification as to the specific implementation details  of how a pointers are to be used within the present inventions. As is known in the art, pointers are used to point to a memory address. The claims appear to attach additional functionality to the pointer such that the pointers are ““defining a sequence of attempting to match the stored electronic data transaction request message indicates the memory address that is the next electronic data transaction request message to be processed by the match component”. Further, the applicant has provided no evidence within the specification for support of the claimed use of the pointers. As such, the examiner maintains the rejection.

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 112(a) (new matter involving “without regard to the defined expiration”): The applicant did not appear to address this rejection either in the arguments or by amendment to the claims. As such, the examiner maintains the rejection.

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 112(b): The applicant did not appear to address this rejection either in the arguments or by amendment to the claims. As such, the examiner maintains the rejection.

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. Regarding the amended claim limits “wherein an amount of time any particular electronic data transaction request message spends in the pre-match queue is independent of any content and any characteristic of that particular electronic data transaction request message, and wherein unmatched orders from the pre-match queue are stored as resting orders outside the pre-match queue until defined expiration or match to a subsequent order in the pre-match queue”, the examiner argues that these fall within abstract ideas. In the interview, the examiner attempted point out that the latency includes time attempting to match resting orders and not just time to technically processing a received message in a pre-match queue. However, the amended claims do indicate that the time spent in the pre-match queue is due to some technical processing of the message such as processor speed or queue construction. Further, applicant points to paragraph [00268] for support for the claim amendments. However, when read in the context of the disclosure one skilled in the art would recognize that the time spent in the pre-match queue “the amount of time a given message waits in the prematch queue depends on the messages ( or earlier messages) ahead of the given message, and how long those earlier messages spend being serviced by the match component” [00267]. The latency in the pre-match queue depends on “the amount of time a given message spends being serviced by the match component depends on the contents and characteristics of the given message, as well as the current state of the order book” [00267]. Thus it is the matching process which creates the latency and is not an exclusive measure any technological features.
As previously argued, the claims recite the use of a “defined expiration”. The specification describes the defined expiration as an abstract idea involving expiration of futures contracts (Specification [00162].  The latency parameter is a parameter specified by a user. The examiner maintains that the latency detection is merely refers to the latency that a message will experience, e.g., based on other previously received messages waiting to be processed, before being processed, e.g., matched (Specification [0011]). Matching trade orders is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. analogous Further, comparing a stored latency parameter to stored times is analogous to comparing new and stored information and using rules to identify options (Electric Power Group LLC). Further, canceling stale standing orders has a pre-computer analog. The examiner maintains the position that the claims are abstract idea and are generally linked (tied to the technological field) including the use of pointers which are described in the specification at a high level of generality. The technological field is merely used as a tool to implement the abstract idea of the claims. 
The applicant’s merely asserts that the “latency detection system is a specific implementation and practical application which provides useful and unexpected results by selectively avoiding the core function of transaction processing systems in specifically detected cases. The claimed latency detection system also minimizes consumption of bandwidth by the transmission of transaction cancelation messages that a customer would otherwise need to send if a previously transmitted message is experiencing high latency. The claimed latency detection system also minimizes the overall memory footprint of an exchange computing system by reducing the number of messages stored and tracked for processing by the exchange computing system” without evidence and specific implementation details in the specification or claims as to how these asserted benefits are obtained. Further, merely cancelling a message intrinsically results in the cited advantages. Again, this is not an improvement to the computer or to a technology as much as merely choosing to use resources such as a computer, memory, and a network. 
Regarding applicant’s argument that “the claimed invention improves upon the technical field of electronic transaction processing by automatically detecting and canceling, or rejecting, transactions that have become undesirable due to transaction processing system latency, i.e., faster than the submitter of those transactions could submit a request to cancel upon determining that the transaction processing system latency has exceeded their threshold”, relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (a computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims”); cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258–59 (Fed. Cir. 2014) (finding a computer-implemented method patent eligible where the claims recite a specific manipulation of a general-purpose computer such that the claims do not rely on a “computer network operating in its normal, expected manner”).
Regarding applicant’s argument that “the Examiner appears to have misconstrued the problem and technical solution of the present claims. The current invention and claims relate to solving the problem caused by internal processing latency, i.e., transaction processing system latency which refers to the latency experienced by the electronic data transaction request message after being received by the processor and when a pointer defining a sequence of attempting to match the stored electronic data transaction request message begins to point to the memory address prior to the attempt to be matched”, the examiner disagrees. The steps involving latency, calling the latency in performing a transaction a “transaction processing system latency” does not make patent ineligible subject matter patent eligible. There is no claimed or disclosure measurement of internal processing of computer resources. Instead the claimed and disclosure measurement is between time of receipt by the exchange computing system and time of processing. The observed measurement is merely a comparison of timestamps and a threshold parameter to determine if a transaction should be cancelled. The examiner maintains that this process of receiving, comparing, and processing data is merely an abstract idea and not a technical solution to a technical (or business) problem. 
Regarding applicant’s arguments directed toward Step 2A- Prong One, the examiner maintains that the claims are directed toward cancelation of financial transactions based on time delay (specification [0015]).  Performing a transaction such as a trade is clearly a fundamental economic practice. 
Regarding Step 2A- Prong Two, the computer and processor merely act as a tool to implement the abstract ideas of the claims. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor.  
Regarding step 2B, the steps involving latency, calling the latency in performing a transaction a “transaction processing system latency” does not make patent ineligible subject matter patent eligible. There is no claimed or disclosure measurement of internal processing of computer resources. Instead the claimed and disclosure measurement is between time of receipt by the exchange computing system and time of processing. The observed measurement is merely a comparison of timestamps and a threshold parameter to determine if a transaction should be cancelled. The examiner maintains that this process of receiving, comparing, and processing data is merely an abstract idea and not a technical solution to a technical (or business) problem.
As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-B submitted 03/04/2021 used as prior art and in the conclusion section in the office action submitted 03/04/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
08/29/2022